NEALON, Chief Justice.
Rosa Kaiser, appellant, appealed from an adverse judgment rendered by the district court of Harris county against her and in behalf of appellees. January 2, 1937, ap-pellees, Joseph C. Hutcheson, Jr., Chester H. Bryan, and Ira P. Hildebrand, individually, and as trustee of the Chas. A. Culber-son Fund for the School of Law at the University of Texas, filed their motion to dismiss the appeal and to dissolve a preliminary restraining order which had been by order of the district court continued in effect pending appeal. The ground of the motion is the failure of appellant to file her brief.
The transcript and statement of facts were filed in the Court of Civil Appeals of the First Supreme Judicial District May 19, 1936, and in this court on June 23, 1936. July 30, 1936, this court set the case for submission at El Paso for January 4, 1937, and for oral argument at Galveston for 'January 11, 1937; September 5, 1936, notice of submission and oral argument was issued and mailed to counsel for each party; October 27, 1936, appellant filed a motion praying for further time in which to file her brief, which motion was overruled November 5, 1936. Thereafter appellant filed her motion to reconsider the court’s order of November '5th, and requested 90 days in which to file brief, which application was denied January 7, 1937. To date she has filed no brief, and the motion of appellees must be granted.
It is, therefore, ordered that the appeal be, and is hereby, dismissed.